 



Exhibit 10.4
 
AMENDED AND RESTATED
REGISTRATION RIGHTS AGREEMENT
AMONG
HORIZON OFFSHORE, INC.
AND
THE INITIAL HOLDERS LISTED ON
THE SIGNATURE PAGES HEREOF
Dated as of December 19, 2005
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
SECTION 1.
  Definitions     1  
 
           
SECTION 2.
  Registration of Securities by the Company     5  
 
           
SECTION 3.
  Registration Expenses     13  
 
           
SECTION 4.
  Conditions to Registration     15  
 
           
SECTION 5.
  Indemnification     15  
 
           
SECTION 6.
  Exchange Act Registration; Rule 144 Reporting     18  
 
           
SECTION 7.
  Limitation on Registration Rights of Others     19  
 
           
SECTION 8.
  Mergers, etc.     20  
 
           
SECTION 9.
  Notices, etc.     20  
 
           
SECTION 10.
  Entire Agreement     21  
 
           
SECTION 11.
  Amendments; Waivers and Further Agreements     21  
 
           
SECTION 12.
  Assignment; Successors and Assigns     22  
 
           
SECTION 13.
  Severability     22  
 
           
SECTION 14.
  Counterparts     22  
 
           
SECTION 15.
  Gender; Usage     22  
 
           
SECTION 16.
  Governing Law     22  
 
           
SECTION 17.
  Survival     22  
 
           
SECTION 18.
  Expenses     23  
 
           
SECTION 19.
  Specific Performance     23  

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”)
is made and effective as of December 19, 2005, by and among HORIZON OFFSHORE,
INC., a Delaware corporation (the “Company”), and the initial holders listed on
the signature pages hereof (collectively, the “Initial Holders”).
W I T N E S S E T H:
RECITALS.
     A. On March 31, 2005, the Company and the Initial Holders entered that
certain recapitalization letter agreement (the “Recap Letter Agreement”)
pursuant to which the Company agreed to issue to the Holders 60 million shares
of Common Stock and one million shares of Series B Preferred Stock in exchange
for $84,972,823 aggregate principal amount of the Company’s 16% and 18%
Subordinated Secured Notes due March 31, 2007 and all of the outstanding shares
of the Company’s Series A Redeemable Participating Preferred Stock, par value
$1.00 per share, and other additional consideration as provided in the Recap
Letter Agreement (the “Exchange Transaction”);
     B. As a condition precedent to the consummation of the Exchange
Transaction, the Company and the Initial Holders have entered into that certain
Registration Rights Agreement (the “Initial Agreement”), dated April 30, 2005,
and effective as of the date of the date of the consummation of the Exchange
Transaction (the “Effective Date”);
     C. The Company has agreed to exchange up to $13.2 million aggregate
principal amount of its outstanding 8% Subordinated Secured Notes due March 31,
2010 (“Subordinated Notes”) for Subordinated Convertible Notes due March 31,
2010 (“Subordinated Convertible Notes”) and Common Stock;
     D. Concurrently, the Company is selling shares of its Common Stock as
described herein in a private placement with proceeds to the Company of
approximately $20 million (the “Private Placement”).
     E. In order to induce the holders of the Subordinated Notes to exchange
their Subordinated Notes for Subordinated Convertible Notes, the Company desires
to amend and restate the Initial Agreement to provide for the registration of
the Subordinated Note Conversion Shares (as defined below) issuable upon
conversion of the Subordinated Convertible Notes.
     NOW, THEREFORE, in consideration of the recitals, and the mutual covenants
hereinafter set forth, the parties, intending to be legally bound, hereby agree
as follows:
                         SECTION 1. Definitions.
          (a) Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context

 



--------------------------------------------------------------------------------



 




otherwise requires, have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
     “Agreement” means this Registration Rights Agreement as in effect on the
date hereof and as hereafter amended, supplemented, restated or otherwise
modified.
     “Available Securities” is defined in Section 2(b).
     “Business Day” means any day which is neither a Saturday, a Sunday nor a
legal holiday on which banks are authorized or required to be closed in New
York, New York.
     “Common Stock” means the Common Stock, par value $.00001 per share, of the
Company.
     “Company” is defined in the preamble to this Agreement.
     “Conversion Share Registration Period” is defined in Section 2(a).
     “Conversion Share Shelf Registration” is defined in Section 2(a).
     “Conversion Shares” means the shares of Common Stock or any other
securities which a Holder may acquire upon conversion of Series B Preferred
Shares, together with any other securities which a Holder may acquire on account
of any Conversion Shares whether upon the making or paying of any dividend or
other distribution on Conversion Shares, upon any split up of Conversion Shares,
upon a recapitalization, merger, consolidation, share exchange, reorganization
or other transaction or series of related transactions in which Conversion
Shares are changed into or exchanged for securities of another corporation, upon
exercise of any preemptive right (or the exercise or conversion of any security
which such Holder may acquire in connection with the exercise of any preemptive
right) with respect to any Conversion Shares or otherwise.
     “Effective Date” is defined in the Recitals.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
     “Exchange Transaction” is defined in the Recitals.
     “Holders” means, collectively, the registered holders (including,
initially, the Initial Holders), from time to time, of Securities. Whenever the
phrase “Holder of Registrable Securities” or any similar phrase is used herein,
it shall also include any holders of the Series B Preferred Shares and the
Subordinated Convertible Notes.
     “Indemnified Person” is defined in Section 5(a).
     “Indemnifying Person” is defined in Section 5(c).
     “Initial Agreement” is defined in the Recitals.

2



--------------------------------------------------------------------------------



 



     “Initial Holders” is defined in the preamble to this Agreement.
     “Initial Registration Period” is defined in Section 2(a).
     “Initial Request” is defined in Section 2(a).
     “Initial Requesting Holders” is defined in Section 2(a).
     “Initial Shares” means the 60,000,000 shares of Common Stock issued to the
Initial Holders in the Exchange Transaction, together with any other securities
which a Holder may acquire on account of any Initial Shares whether upon the
making or paying of any dividend or other distribution on Initial Shares, upon
any split up of Initial Shares, upon a recapitalization, merger, consolidation,
share exchange, reorganization or other transaction or series of related
transactions in which Initial Shares are changed into or exchanged for
securities of another corporation, upon exercise of any preemptive right (or the
exercise or conversion of any security which such Holder may acquire in
connection with the exercise of any preemptive right) with respect to any
Initial Shares or otherwise.
     “Initial Shelf Registration” is defined in Section 2(a).
     “NASD” means the National Association of Securities Dealers, Inc.
     “Person” means any natural person, corporation, partnership, limited
liability company, firm, association, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.
     “Private Placement Shares” shall mean the shares of Common Stock sold in
the Private Placement.
     “Prospectus” means each prospectus included as part of any Registration
Statement, as amended or supplemented, including each preliminary prospectus and
all material incorporated by reference in such prospectus.
     “Recap Letter Agreement” is defined in the Recitals.
     “Registrable Securities” means the Shares, but excluding (i) Shares that
have been disposed of under a Registration Statement or any other effective
registration statement, including in a transaction contemplated by Section 8,
and (ii) Shares sold pursuant to Rule 144 under the Securities Act. A Person is
deemed to be a holder of Registrable Securities whenever such Person owns
Registrable Securities or has the right to acquire such Registrable Securities
whether or not such acquisition has actually been effected and disregarding any
legal or contractual restrictions upon the exercise of such right.
     “Registration Expenses” is defined in Section 3(c).
     “Registration Period” means the Conversion Share Registration Period or the
Initial Registration Period.

3



--------------------------------------------------------------------------------



 



     “Registration Request” is defined in Section 2(b).
     “Registration Statement” means any registration statement of the Company
which covers Registrable Securities pursuant to Section 2 of this Agreement,
including the Prospectus, amendments (including post-effective amendments) and
supplements to such registration statement and Prospectus and all exhibits and
all material incorporated by reference in such registration statement.
     “Required Holders” means the Holders of Registrable Securities representing
(or Series B Preferred Shares and Subordinated Convertible Notes which when
fully converted would represent) at least two-thirds of the voting power of all
Shares (assuming all Series B Preferred Shares and Subordinated Convertible
Notes had been fully converted into Conversion Shares and Subordinated Note
Conversion Shares, respectively).
     “SEC” means the United States Securities and Exchange Commission.
     “Secondary Request” is defined in Section 2(a).
     “Securities” means, collectively, the Series B Preferred Shares, the
Subordinated Convertible Notes, and the Registrable Securities.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time.
     “Series B Preferred Shares” means the 1,000,000 shares of Series B
Preferred Stock issued to the Initial Holders in the Exchange Transaction,
together with any other securities which a Holder may acquire on account of any
Series B Preferred Shares whether upon the making or paying of any dividend or
other distribution on Series B Preferred Shares, upon any split up of Series B
Preferred Shares, upon a recapitalization, merger, consolidation, share
exchange, reorganization or other transaction or series of related transactions
in which Series B Preferred Shares are changed into or exchanged for securities
of another corporation, upon exercise of any preemptive right (or the exercise
or conversion of any security which such Holder may acquire in connection with
the exercise of any preemptive right) with respect to any Series B Preferred
Shares or otherwise.
     “Series B Preferred Stock” means the Series B Mandatorily Convertible
Redeemable Preferred Stock, par value $1.00 per share, of the Company.
     “Shares” means the Initial Shares, the Conversion Shares, the Private
Placement Shares and the Subordinated Note Conversion Shares.
     “Shelf Registration” is defined in Section 2(a).
     “Specified Registrable Securities” is defined in Section 2(a).
     “Stock” means any capital stock of the Company.
     “Subordinated Convertible Notes” is defined in the Recitals.

4



--------------------------------------------------------------------------------



 



     “Subordinated Note Conversion Shares” means the shares of Common Stock or
any other securities which a Holder may acquire upon exchange of Subordinated
Notes or conversion of Subordinated Convertible Notes, together with any other
securities which a Holder may acquire on account of any Subordinated Note
Conversion Shares whether upon the making or paying of any dividend or other
distribution on Subordinated Note Conversion Shares, upon any split up of
Subordinated Note Conversion Shares, upon a recapitalization, merger,
consolidation, share exchange, reorganization or other transaction or series of
related transactions in which Subordinated Note Conversion Shares are changed
into or exchanged for securities of another corporation, upon exercise of any
preemptive right (or the exercise or conversion of any security which such
Holder may acquire in connection with the exercise of any preemptive right) with
respect to any Subordinated Note Conversion Shares or otherwise.
     “Subordinated Notes” is defined in the Recitals.
     “Subsequent Registration Period” is defined in Section 2(c)(iv).
     “Subsequent Shelf Registration” is defined in Section 2(c)(iv).
          (b) Cross-References; Headings. Unless otherwise specified, references
in this Agreement to any Article or Section are references to such Article or
Section of this Agreement, and unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Section, Article or definition. The headings contained in this Agreement
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The term “or” shall have the inclusive meaning
of the term “and/or.”
                         SECTION 2. Registration of Securities by the Company.
          (a) Shelf Registration. As expeditiously as practicable after the
Effective Date, but in no event later than 60 days thereafter, the Company will
file a “shelf” registration statement on Form S-1 or S-3 (or on any other form
for general registration of securities) unless the use of a different form has
been agreed upon in writing by the Company and the Required Holders for an
offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act (or any similar rule that may be adopted by the SEC) covering the
Registrable Securities that are Initial Shares (the “Initial Shelf
Registration”).
     The Company shall use its best efforts to have the Initial Shelf
Registration declared effective no later than 120 days after the Initial Shelf
Registration is filed with the SEC and to keep the Initial Shelf Registration
continuously effective until such date that all Initial Shares have been sold
pursuant to the Initial Shelf Registration (such period hereinafter referred to
as the “Initial Registration Period”).
     As expeditiously as practicable after the conversion of the Series B
Preferred Stock into the Conversion Shares, but in no event later than 30 days
thereafter, the Company will file a “shelf” registration statement on Form S-1
or S-3 (or on any other form for the general registration of securities) unless
the use of a different form has been agreed upon in writing by the Company and
the Required Holders for an offering to be made on a continuous basis pursuant
to Rule 415 under the Securities Act (or any similar rule that may be adopted by
the

5



--------------------------------------------------------------------------------



 



SEC) covering all Registrable Securities that are Conversion Shares,
Subordinated Note Conversion Shares and Private Placement Shares (a “Conversion
Share Shelf Registration” and the Conversion Share Shelf Registration and the
Initial Shelf Registration are hereinafter referred to as a “Shelf
Registration”). The Company shall use its best efforts to have the Conversion
Share Shelf Registration declared effective no later than 120 days after such
Conversion Share Shelf Registration is filed with the SEC and to keep it
continuously effective until such date that all Conversion Shares, Subordinated
Note Conversion Shares and Private Placement Shares have been sold pursuant to
the Conversion Share Shelf Registration (such period hereinafter referred to as
a “Conversion Share Registration Period”). The Company shall not include or
permit any other party to include any securities other than Registrable
Securities in any Shelf Registration without the written consent of the Required
Holders.
     If any Registrable Securities are to be sold in a firm commitment
underwritten offering and if the managing underwriter or underwriters shall
advise the Company and the holders of such Registrable Securities in writing
that in their opinion the amount of Registrable Securities requested to be
included in such registration exceeds the amount of securities which can be
included in such offering without materially adversely affecting the success of
such offering, there shall be included in such firm commitment underwritten
offering the amount of Registrable Securities which in the opinion of such
underwriter or underwriters can be sold, and such Registrable Securities shall
be allocated pro rata among the holders of such Registrable Securities on the
basis of the amount of Registrable Securities requested to be included in such
registration statement by such holders and the amount of Registrable Securities
which in the opinion of such underwriter or underwriters can be sold. If any
Registrable Securities covered by a Shelf Registration are to be sold in an
underwritten offering, the investment banker or investment bankers and manager
or managers that will administer the offering will be selected by the Company
and shall be reasonably acceptable to holders of a majority of such Registrable
Securities included in such offering.
     The Company agrees to supplement or make amendments to each Shelf
Registration, if required by the registration form utilized by the Company for
such Shelf Registration or by the instructions applicable to such registration
form or by the Securities Act or the rules and regulations thereunder or if
reasonably requested by the holders of (or any underwriter for) a majority in
aggregate amount of Registrable Securities to which such Shelf Registration
relates, and the Company agrees to furnish to such holders copies of any such
supplement or amendment prior to its being used or filed with the SEC.
     If the Company has filed a “shelf” Registration Statement on Form S-1 (or
on any other form for the general registration of securities) pursuant to this
Section 2(a) because Form S-3 was not available for use by the Company at the
time of such filing, the Company shall undertake to cause the Registration
Statement for the Shelf Registration to be on Form S-3 as soon as such form is
available for use by the Company to register the Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act (including by filing a post-effective amendment on Form S-3 to
the then existing Shelf Registration), and, to the extent the Company seeks to
cause the Registration Statement for the Shelf Registration to be on Form S-3 by
filing a new Shelf Registration, the Company shall maintain the effectiveness of
the Shelf Registration then in effect until such time as such Shelf Registration
on Form S-3 has been declared effective by the SEC.

6



--------------------------------------------------------------------------------



 



          (b) Piggyback Registration. If at any time or from time to time the
Company shall propose to file on its behalf or on behalf of any of its security
holders a registration statement under the Securities Act on Form S-1 or S-3 (or
on any other form for the general registration of securities) with respect to
any shares of Common Stock (other than pursuant to Section 2(a)), the Company
shall in each case:
               (i) promptly give written notice to each Holder at least thirty
(30) days before the anticipated filing date, indicating the proposed offering
price and describing the plan of distribution;
               (ii) include in such registration (and any related qualification
under blue sky or other state securities laws or other compliance) and, at the
request of any Holder, in any underwriting involved therein, all the Registrable
Securities specified by any Holder or Holders of Registrable Securities (the
“Specified Registrable Securities”) in a written request (the “Registration
Request”) delivered to the Company within twenty (20) days after receipt of such
written notice from the Company; and
               (iii) if such offering is proposed to be underwritten, use its
best efforts to cause the managing underwriter(s) of such proposed underwritten
offering to permit the Specified Registrable Securities to be included in the
Registration Statement for such offering on the same terms and conditions as any
similar securities of the Company included therein.
Notwithstanding the foregoing, if the managing underwriter(s) of such an
underwritten offering advise(s) the Holders of Specified Registrable Securities
in writing that marketing considerations require a limitation on the securities,
other than the securities the Company intends to sell, to be included in any
Registration Statement filed under this Section 2(b) to a certain number of
shares (the “Available Securities”), then the Company shall in such case be
obligated to such Holders only with respect to such number of Available
Securities. The limitation on the number of Specified Registrable Securities
will be imposed pro rata (based upon the ratio of the number of shares of
Specified Registrable Securities which the managing underwriter(s) propose(s) to
include at the anticipated offering price to the number of Specified Registrable
Securities requested to be included in such registration by each Holder) among
all Holders of Specified Registrable Securities.
     Each Registration Request shall set forth the number or amount of Specified
Registrable Securities. Except as provided by Section 2(a), notwithstanding any
other provision of this Agreement to the contrary, neither the delivery of any
notice by the Company pursuant to this Section 2(b)(i) nor of any Registration
Request by any Holder pursuant to this Section 2(b)(ii) shall in any way
obligate the Company to file a Registration Statement and, notwithstanding such
filing, the Company may, at any time prior to the effective date thereof, in its
sole discretion, determine not to offer the securities to which the Registration
Statement relates without liability to any of the Holders. No registration of
Registrable Securities effected under this Section 2(b) shall relieve the
Company of its obligation to effect the registration of Registrable Securities
pursuant to Section 2(a).

7



--------------------------------------------------------------------------------



 



          (c) Registration Procedures. If and when the Company shall be required
by the provisions of this Section 2 to effect the registration of Registrable
Securities under the Securities Act, the Company will use its best efforts to
effect such registration to permit the sale of such Registrable Securities in
accordance with the intended method or methods of disposition thereof and in
accordance with Section 2(a) or 2(b), as applicable, and pursuant thereto the
Company will, as expeditiously as possible:
               (i) before filing with the SEC a Registration Statement or
Prospectus or any amendments or supplements thereto, furnish to the Holders of
the Registrable Securities covered by such Registration Statement and the
underwriter(s), if any, copies of all such documents proposed to be filed, which
documents will be made available, on a timely basis, for review by such Holders
and underwriters;
               (ii) prepare and, as expeditiously as possible but in any event
within the applicable periods specified in Section 2(a), file with the SEC a
Registration Statement and Prospectus covering such Registrable Securities;
prepare and file such amendments and post-effective amendments to any
Registration Statement, and such supplements to the Prospectus, as may be
reasonably requested by any Holder of Registrable Securities or the managing
underwriter(s), if any, or as may be required by the Securities Act, the
Exchange Act or by the rules, regulations or instructions applicable to the
registration form utilized by the Company or as may otherwise be necessary to
cause such Registration Statement to become effective or to keep such
Registration Statement effective until such time as all of the Registrable
Securities covered by such Registration Statement have been disposed of in
accordance with the intended method or methods of disposition set forth in such
Registration Statement or Prospectus; and cause the Prospectus as so
supplemented to be filed pursuant to Rule 424 (or any successor rule) under the
Securities Act; and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during the applicable period in accordance with the intended method or
methods of disposition by the Holders thereof set forth in such Registration
Statement or Prospectus;
               (iii) promptly notify the selling Holders of Registrable
Securities and the managing underwriter(s), if any, and if requested by any such
Person, confirm such advice in writing:
             (a) of the filing of the Prospectus or any supplement to the
Prospectus and of the effectiveness of any Registration Statement and/or any
post-effective amendment,
             (b) of any request by the SEC for amendments or supplements to such
Registration Statement or the Prospectus or for additional information,
             (c) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or the initiation of any
proceedings for that purpose,

8



--------------------------------------------------------------------------------



 



             (d) of the Company’s becoming aware at any time that the
representations and warranties of the Company contemplated by Section
2(c)(xiv)(a) have ceased to be true and correct,
             (e) of the receipt by the Company of any notification with respect
to the suspension of the qualification of the Registrable Securities for sale in
any jurisdiction or the initiation or threat of any proceeding for such purpose,
and
             (f) of the existence of any fact which, to the knowledge of the
Company, results in the Registration Statement, the Prospectus or any document
incorporated therein by reference containing an untrue statement of material
fact or omitting to state a material fact required to be stated therein or
necessary to make the statements therein not misleading,
               (iv) make every reasonable effort to obtain the withdrawal of any
order suspending the effectiveness of any Registration Statement, and if such
withdrawal is not obtained within 30 days of the suspension of the effectiveness
of such Registration Statement, the Company shall (A) as expeditiously as
practicable cause to be filed an additional “shelf” registration statement
pursuant to Rule 415 under the Securities Act (and/or any similar rule that may
be adopted by the SEC) with respect to the Registrable Securities registered
under such Registration Statement (the “Subsequent Shelf Registration”), and
(B) use its best efforts to have the Subsequent Shelf Registration declared
effective as soon as practicable after such filing and to keep the Subsequent
Shelf Registration continuously effective until such date that all Registrable
Securities registered thereunder have been sold pursuant to the Subsequent Shelf
Registration (as used herein the term “Registration Statement” and “Shelf
Registration” includes any Subsequent Shelf Registrations);
               (v) make every reasonable effort to obtain any qualification
referred to in Section 2(c)(iii)(e) at the earliest possible moment;
               (vi) if reasonably requested by the managing underwriter(s) or
the Required Holders of the Registrable Securities being sold in connection with
an underwritten offering, immediately incorporate in a supplement to the
Prospectus or post-effective amendment to the Registration Statement such
information as the managing underwriter(s) or the Required Holders of the
Registrable Securities being sold reasonably request to have included therein
relating to the plan of distribution with respect to such Registrable
Securities, including, without limitation, information with respect to the
amount of Registrable Securities being sold to such underwriters, the purchase
price being paid therefor by such underwriters and any other terms of the
underwritten offering of the Registrable Securities to be sold in such offering;
and make all required filings of such supplement to the Prospectus or post
effective amendment to the Registration Statement as soon as notified of the
matters to be incorporated in such supplement to the Prospectus or
post-effective amendment to the Registration Statement;

9



--------------------------------------------------------------------------------



 



               (vii) at the request of any selling Holder of Registrable
Securities, furnish to such selling Holder of Registrable Securities and the
managing underwriter(s), if any, without charge, at least one signed copy of the
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, all documents incorporated therein by
reference and all exhibits thereto (including those incorporated by reference);
               (viii) deliver to each selling Holder of Registrable Securities
and the managing underwriter(s), if any, without charge, as many copies of the
Registration Statement, each Prospectus (including each preliminary prospectus)
and any amendment or supplement thereto (in each case including all exhibits),
as such Persons may reasonably request, together with all documents incorporated
by reference in such Registration Statement or Prospectus, and such other
documents as such selling Holder may reasonably request in order to facilitate
the disposition of its Registrable Securities covered by such Registration
Statement; the Company consents to the use of each Prospectus and any supplement
thereto by each of the selling Holders of Registrable Securities and the
managing underwriter(s), if any, in connection with the offering and sale of the
Registrable Securities covered by each Prospectus or any amendment or supplement
thereto;
               (ix) prior to any public offering of Registrable Securities,
register or qualify or reasonably cooperate with the selling Holders of
Registrable Securities, the managing underwriter(s), if any, and their
respective counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions as any selling Holder or managing underwriter(s)
reasonably request(s), to keep such registration or qualification in effect for
so long as such registration remains in effect, and do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Registrable Securities covered by the Registration Statement, except that
the Company shall not be required to register or qualify such Registrable
Securities under such other securities or blue sky laws if it is required to
(A) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not otherwise be required to qualify but for the
requirements of this paragraph (viii), (B) subject itself to taxation in any
such jurisdiction or (C) consent to general service of process in any such
jurisdiction;
               (x) cooperate with the selling Holders of Registrable Securities
and the managing underwriter(s), if any, to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold and
not bearing any legends restricting the transfer thereof; and enable such
Registrable Securities to be in such denominations and registered in such names
as the managing underwriters may request at least two Business Days prior to any
sale of Registrable Securities to the underwriters;
               (xi) use its best efforts to cause the Registrable Securities
covered by the applicable Registration Statement to be registered with or
approved by such United States, state and local governmental agencies or
authorities as may be necessary to enable the seller or sellers thereof or the
underwriters, if any, to consummate the disposition of such Registrable
Securities;

10



--------------------------------------------------------------------------------



 



               (xii) if any fact contemplated by Section 2(c)(iii)(b) or
Section 2(c)(iii)(f) above shall exist, promptly notify each Holder on whose
behalf Registrable Securities have been registered and promptly prepare and
furnish to such Holders a supplement or post-effective amendment to the
Registration Statement or the related Prospectus or any document incorporated
therein by reference and promptly file any other required document so that, as
thereafter delivered to the purchasers of the Registrable Securities, neither
the Registration Statement nor the Prospectus will contain an untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein not misleading; provided;
however, that if the Company shall furnish to the Requesting Holders a
certificate signed by the Company’s Chairman of the Board stating that in his
good faith judgment such actions would be detrimental or otherwise
disadvantageous to the Company or its stockholders, the Company may delay such
actions for as short a period as reasonably necessary to remove such detrimental
condition, not to exceed 30 days in any instance.
               (xiii) cause all Registrable Securities covered by the
Registration Statement to be (A) listed on each securities exchange on which
securities of the same class are then listed or (B) admitted for trading in any
inter-dealer quotation system on which securities of the same class are then
traded;
               (xiv) not later than the effective date of the applicable
Registration Statement, provide a CUSIP number for all Registrable Securities
covered by the Registration Statement and provide the applicable transfer agent
with printed certificates for such Registrable Securities which are in a form
eligible for deposit with The Depository Trust Company;
               (xv) enter into customary agreements (including underwriting
agreements) and take all other reasonable actions in order to expedite or
facilitate the disposition of such Registrable Securities; and in such
connection, except as otherwise provided:
             (a) in an underwritten offering, make such representations and
warranties to the Holders selling such Registrable Securities and the
underwriters, in form, substance and scope as are customarily made by issuers to
selling securityholders and underwriters in similar underwritten offerings;
             (b) obtain opinions of counsel to the Company and updates thereof
addressed to each selling Holder and the underwriters, if any, covering the
matters customarily covered in opinions requested in similar underwritten
offerings and such other matters as may be reasonably requested by such Holders
and underwriters, which counsel and opinions shall be reasonably satisfactory
(in form, scope and substance) to the managing underwriters, if any, and the
Required Holders of the Registrable Securities being sold;

11



--------------------------------------------------------------------------------



 



             (c) in connection with any underwritten offering, obtain so called
“cold comfort” letters and updates thereof from the Company’s independent
certified public accountants addressed to the selling Holders of Registrable
Securities and the underwriters, such letters to be in customary form and
covering matters of the type customarily covered in “cold comfort” letters to
underwriters in connection with similar underwritten offerings;
             (d) if an underwriting agreement is entered into, cause the same to
include indemnification and contribution provisions and procedures substantially
similar to those set forth in Section 5, subject to revisions the underwriters
shall reasonably request, with respect to all parties to be indemnified pursuant
to said Section 5; and
             (e) deliver such documents and certificates as may reasonably be
requested by the Required Holders of the Registrable Securities being sold, or
the managing underwriter(s), if any, to evidence compliance with this paragraph
(xiv) and with any customary conditions contained in the underwriting agreement
or other agreement entered into by the Company;
the foregoing to be done upon each closing under any underwriting or similar
agreement as and to the extent required thereunder and from time to time as may
reasonably be requested by any selling Holder of Registrable Securities in
connection with the disposition of Registrable Securities pursuant to such
Registration Statement, all in a manner consistent with customary industry
practice;
               (xvi) upon execution and delivery of such confidentiality
agreements as the Company may reasonably request, make available to the Holders
of the Registrable Securities being sold, any underwriter participating in any
disposition pursuant to such Registration Statement, and any attorney or
accountant retained by such Holders or underwriter, all financial and other
records, pertinent corporate documents and properties of the Company, and cause
the Company’s officers, directors and employees to supply all information
reasonably requested by any such Holder, underwriter, attorney or accountant in
connection with the registration, at such time or times as the Person requesting
such information shall reasonably determine;
               (xvii) otherwise use its best efforts to comply with the
Securities Act, the Exchange Act, all applicable rules and regulations of the
SEC and all applicable state blue sky and other securities laws, rules and
regulations, and make generally available to its security holders an earnings
statement satisfying the provisions of Section 11(a) of the Securities Act, as
soon as practicable, but in no event later than thirty (30) days after the end
of the 12 calendar month period commencing after the effective date of the
Registration Statement;
               (xviii) cooperate and assist in any filings required to be made
with the NASD and in the performance of any due diligence investigation by any
underwriter; and

12



--------------------------------------------------------------------------------



 



               (xix) prior to the filing of any document which is being prepared
for incorporation by reference into the Registration Statement or the Prospectus
(other than a Registration Statement or Prospectus relating to a “shelf”
offering) , upon receipt of such confidentiality agreements as the Company may
reasonably request, provide copies of such document to counsel to the selling
Holders of Registrable Securities, and to the managing underwriter(s), if any,
and make the Company’s representatives available for discussion of such
document.
          (d) Restrictions on Public Sale by Holder of Registrable Securities.
If any of the Registrable Securities registered pursuant to a Shelf Registration
are to be sold in a firm commitment underwritten offering, each holder of
Registrable Securities whose Registrable Securities are covered by the Shelf
Registration filed pursuant to Section 2(a) and who has been given the
opportunity (subject to the fifth paragraph of Section 2(a)) to participate in
such offering at least 10 Business Days in advance of the commencement of such
offering agrees, if requested by the managing underwriter or underwriters in
such underwritten offering, not to effect any public sale or distribution of any
of the Company’s securities, including a sale pursuant to Rule 144 under the
Securities Act (except as part of such offering) during the 10-day period prior
to, and during the 60-day period beginning on, the closing date of such offering
made pursuant to such Shelf Registration, to the extent timely notified in
writing by the Company or the managing underwriter or underwriters. In addition,
if any registration of Common Stock to be sold on the behalf of the Company
shall be in connection with an underwritten public offering and is subject to
Section 2(b) (and the Company has complied with Section 2(b) in respect thereof)
and such registration is approved by the Required Holders, any Holder of
Registrable Securities representing more than 5% of the outstanding Common Stock
shall (i) not effect any public sale or distribution of any of the Company’s
securities, including a sale pursuant to Rule 144 under the Securities Act
(except as part of such offering) during the 10-day period prior to, and during
the 90-day period beginning on, the closing date of the sale of the Common Stock
pursuant to an effective registration statement, to the extent timely notified
in writing by the Company or the managing underwriter or underwriters of such
underwritten public offering, and (ii) execute a “lock-up” letter with any of
such underwriters agreeing to not effect any such public sale or distribution.
          (e) Restrictions on Registration by the Company and Others. If any of
the Registrable Securities registered pursuant to a Shelf Registration are to be
sold in a firm commitment underwritten offering, during the 10-day period prior
to, and during the 90-day period beginning on, the closing date of such
offering, the Company will not effect any other registration of its Common Stock
(or any securities convertible into or exchangeable or exercisable for its
Common Stock), whether for its own account or that of any other security holder.
                         SECTION 3. Registration Expenses.
          (a) All expenses incident to the Company’s performance of or
compliance with its obligations under this Agreement (excluding underwriting
discounts, selling commissions and brokerage fees, which will be paid by the
selling Holders) will be paid by the Company, regardless of whether Registrable
Securities are sold pursuant to any Registration Statement, including, without
limitation:

13



--------------------------------------------------------------------------------



 



               (i) all registration, filing and listing fees;
               (ii) fees and expenses of compliance with securities or blue sky
laws (including, without limitation, the fees and disbursements of counsel for
the underwriters, if any, or selling Holders in connection with blue sky and
state securities qualifications of Registrable Securities and determination of
their eligibility for investment under the laws of such jurisdictions as the
managing underwriter(s), if any, or the Required Holders of the Registrable
Securities covered by such Registration Statement may reasonably designate);
               (iii) printing (including, without limitation, expenses of
printing or engraving certificates for the Registrable Securities in a form
eligible for deposit with The Depository Trust Company and of printing
prospectuses), word processing, duplicating, messenger, telephone and delivery
expenses;
               (iv) fees and disbursements of counsel for the Company and,
subject to Section 3(b), counsel for the selling Holders of the Registrable
Securities;
               (v) fees and disbursements of all independent certified public
accountants of the Company or any other Persons for which financial statements
are required or otherwise included in such Registration Statement (including,
without limitation, the expenses of any special audit and, in connection with
any underwritten offering, “cold comfort” letters required by or incident to
such performance);
               (vi) fees and expenses of other Persons (including special
experts) retained by the Company; and
               (vii) fees and expenses associated with any NASD filing required
to be made in connection with any Registration Statement.
     The Company will, in any event, pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the securities to
be registered on each securities exchange on which securities of the same class
are then listed or the admission for trading of the securities to be registered
in each inter-dealer quotation system on which securities of the same class are
then traded, and rating agency fees.
          (b) In connection with each Registration Statement required hereunder,
the Company will reimburse the Holders of Registrable Securities being
registered pursuant to such Registration Statement for the reasonable fees and
disbursements of not more than one counsel at any one time (or more than one
counsel if a conflict exists among such Holders in the exercise of the
reasonable judgment of counsel for such Holders and the Company) chosen by the
Required Holders of the Registrable Securities being sold; the expense of any
additional counsel for the Holders shall be paid by the Holders.
          (c) The term “Registration Expenses” shall mean the expenses payable
by the Company pursuant to the provisions of this Section 3.

14



--------------------------------------------------------------------------------



 



                         SECTION 4. Conditions to Registration.
     Each Holder’s right to have Registrable Securities included in any
Registration Statement filed by the Company in accordance with the provisions of
Section 2 shall be subject to the following conditions:
          (a) The Holders on whose behalf such Registrable Securities are to be
included shall be required to furnish the Company in a timely manner with all
information and undertakings required by the applicable rules and regulations of
the SEC or applicable state blue sky and other securities laws, rules or
regulations concerning the proposed method or methods of disposition of such
securities, the identity of and compensation to be paid to any proposed
underwriters to be employed in connection therewith, and such other information
or undertakings as may be reasonably required by the Company properly to prepare
and file such Registration Statement in accordance with applicable provisions of
the Securities Act and to register and qualify such Registrable Securities for
offer and sale under all applicable state blue sky and other securities laws,
rules or regulations;
          (b) If any such Holder desires to sell and distribute Registrable
Securities over a period of time, or from time to time, at then prevailing
market prices, then any such Holder shall execute and deliver to the Company
such written undertakings as the Company and its counsel may reasonably require
in order to assure full compliance with relevant provisions of the Securities
Act and the Exchange Act and all applicable state blue sky and other securities
laws, rules or regulations;
          (c) In the case of any registration requested pursuant to the
provisions of Section 2(b), the offering price for any Registrable Securities to
be so registered shall be no less than for any securities of the same class then
to be registered for sale for the account of the Company or other security
holders, unless such Registrable Securities are to be offered from time to time
based on the prevailing market price; and
          (d) In the case of any underwritten offering on behalf of the Holders
of Registrable Securities, such Holders will enter into such agreements
(including underwriting agreements and lock-up agreements) as the managing
underwriters shall reasonably request and as are customary in similar
circumstances, provided, however, that no such agreements shall require any
Holder to make any representations or warranties to, or agreements with, the
Company or the underwriters other than representations, warranties or agreements
regarding such Holder, the ownership of such Holder’s Registrable Securities and
such Holder’s intended method of distribution.
                         SECTION 5. Indemnification.
          (a) Indemnification by the Company. In the event of the registration
of any Registrable Securities under the Securities Act pursuant to the
provisions hereof, the Company will indemnify and hold harmless each seller of
such Registrable Securities, its partners, directors, officers, employees and
agents, each underwriter, broker and dealer, if any, who participates in the
offering or sale of such securities, and each other Person, if any, who controls
such seller or any such underwriter, broker or dealer within the meaning of
either Section 15 of

15



--------------------------------------------------------------------------------



 




the Securities Act or Section 20 of the Exchange Act (each such Person being
hereinafter sometimes referred to as an “Indemnified Person,” provided, however,
that for purposes of clauses (b), (c) and (d) of this Section 5, “Indemnified
Person” shall also include the Company, its partners, directors, officers,
employees and agents, and each other Person, if any, who controls the Company
within the meaning of either Section 15 of the Securities Act or Section 20 of
the Exchange Act) from and against any losses, claims, damages, liabilities or
expenses, joint or several, to which such Indemnified Person may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof) arise
out of or are based upon any untrue statement or alleged untrue statement of a
material fact contained or incorporated by reference in any Registration
Statement or Prospectus or any amendment or supplement thereto or any document
incorporated by reference therein, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse each such Indemnified Person for any legal or other expenses
reasonably incurred by such Indemnified Person in connection with investigating
or defending any such loss, claim, damage, liability, expense or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage, liability, expense or action
(i) arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made or incorporated by reference in
the Registration Statement or Prospectus or any amendment or supplement thereto,
in reliance upon and in conformity with written information furnished to the
Company by such Indemnified Person specifically stating it is for use in
preparation thereof or (ii) arises out of the use of any Prospectus by an
Indemnified Party after the Company has provided such Indemnified Party with the
notice and supplement referred to in Section 2(c)(xi) if such Prospectus is the
subject of such notice. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Person
and shall survive the transfer of such Registrable Securities by such seller.
          (b) Indemnification by Holders of Registrable Securities. In the event
of the registration of any Registrable Securities under the Securities Act
pursuant to the provisions hereof, each Holder on whose behalf such Registrable
Securities shall have been registered will indemnify and hold harmless each and
every Indemnified Person against any losses, claims, damages, liabilities or
expenses, joint or several, to which such Indemnified Person may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof) arise
out of or are based upon any untrue statement or alleged untrue statement of a
material fact contained or incorporated by reference in any Registration
Statement or Prospectus or any amendment or supplement thereto or any document
incorporated by reference therein, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, which
untrue statement or alleged untrue statement or omission or alleged omission has
been made or incorporated therein in reliance upon and in conformity with
written information furnished to the Company by such Holder specifically stating
that it is for use in preparation thereof, and will reimburse each such
Indemnified Person for any legal or other expenses reasonably incurred by such
Indemnified Person in connection with investigating or defending any such loss,
claim, damage, liability, expense or action; provided, however, that the
liability of each Holder hereunder shall be limited

16



--------------------------------------------------------------------------------



 




to the proceeds received by such Holder from the sale of Registrable Securities
covered by such Registration Statement.
          (c) Procedure. Promptly after receipt by an Indemnified Person of
notice of the commencement of any action (including any governmental
investigation or inquiry), such Indemnified Person will, if such Indemnified
Person intends to make a claim in respect thereof against the party agreeing to
indemnify such Indemnified Person pursuant to paragraph (a) or (b) hereof (each
such Person being hereinafter referred to as an “Indemnifying Person”), give
written notice to such Indemnifying Person of the commencement thereof, but the
omission so to notify the Indemnifying Person shall not relieve the Indemnifying
Person from any of its obligations pursuant to the provisions of this Section 5
except to the extent that the Indemnifying Person is actually prejudiced by such
failure to give notice. In case any such action is brought against any
Indemnified Person and it notifies an Indemnifying Person of the commencement
thereof, the Indemnifying Person shall be entitled to participate in, and to the
extent that it may wish, jointly with any other Indemnifying Person similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such Indemnified Person, and after notice from the Indemnifying Person to such
Indemnified Person, the Indemnifying Person shall not, except as hereinafter
provided, be responsible for any legal or other expenses subsequently incurred
by such Indemnified Person in connection with the defense thereof. No
Indemnifying Person will consent to entry of any judgment or enter into any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Person of a release from all
liability in respect of such claim or litigation.
     Such Indemnified Person shall have the right to employ separate counsel in
any such action and to participate in the defense thereof, but the fees and
expenses of such counsel shall be the expense of such Indemnified Person unless
(i) the Indemnifying Person has agreed to pay such fees and expenses or (ii) the
Indemnifying Person shall have failed to assume the defense of such action or
proceeding or has failed to employ counsel reasonably satisfactory to such
Indemnified Person in any such action or proceeding or (iii) the named parties
to any such action or proceeding (including any impleaded parties) include both
such Indemnified Person and the Indemnifying Person and such Indemnified Person
shall have been advised by counsel that representation of both parties by the
same counsel would be inappropriate due to actual or potential material
differing interests between them (in which case, if such Indemnified Person
notifies the Indemnifying Person in writing that it elects to employ separate
counsel at the expense of the Indemnifying Person, the Indemnifying Person shall
not have the right to assume the defense of such action or proceeding on behalf
of such Indemnified Person). The Indemnifying Person shall not be liable for any
settlement of any such action or proceeding effected without its written
consent, which consent shall not unreasonably be withheld, delayed or
conditioned, but if settled with its written consent, or if there is a final
judgment for the plaintiff in any such action or proceeding, the Indemnifying
Person agrees to indemnify and hold harmless such Indemnified Persons from and
against any loss or liability by reason of such settlement or judgment.
          (d) Contribution. To the extent that the indemnification provided for
in this Section 5 is unavailable to a party that would have been an Indemnified
Person under this Section 5 in respect of any losses, claims, damages,
liabilities or expenses (or actions in respect thereof) referred to herein, then
each party that would have been an Indemnifying Person

17



--------------------------------------------------------------------------------



 




thereunder shall, in lieu of indemnifying such Indemnified Person, contribute to
the amount paid or payable by such Indemnified Person as a result of such
losses, claims, damages, liabilities or expenses (or actions in respect thereof)
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Person on the one hand and the Indemnified Person on the other in
connection with the statement or omission which resulted in such losses, claims,
damages, liabilities or expenses (or actions in respect thereof), as well as any
other relevant equitable considerations. The relative fault shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission of a material
fact relates to information supplied by the Indemnifying Person or the
Indemnified Person and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 5(c), any legal or other fees or
expenses reasonably incurred by such party in connection with the investigation
or defense of any action or claim. The Company and each Holder of Registrable
Securities agrees that it would not be just and equitable if contribution
pursuant to this Section 5 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in this Section 5. Notwithstanding the provisions of
this Section 5(d), no Holder of Registrable Securities shall be required to
contribute any amount in excess of the amount by which the total price at which
the Registrable Securities sold by it exceeds the amount of any damages which
such Holder has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission.
     No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.
     Indemnification or, if appropriate, contribution, similar to that specified
in the preceding provisions of this Section 5 (with appropriate modifications)
shall be given by the Company and each seller of Registrable Securities with
respect to any required registration or other qualification of such securities
under any federal or state law or regulation or governmental authority other
than the Securities Act.
     In the event of any underwritten offering of Registrable Securities under
the Securities Act pursuant to the provisions of Section 2, the Company and each
Holder on whose behalf such Registrable Securities shall have been registered
agree to enter into an underwriting agreement, in customary form, with the
underwriters, which underwriting agreement may contain additional provisions
with respect to indemnification and contribution in lieu thereof.
                         SECTION 6. Exchange Act Registration; Rule 144
Reporting.
     The Company covenants and agrees that until such time as the Holders no
longer hold any Registrable Securities it will:
          (a) if required by law, maintain an effective registration statement
(containing such information and documents as the SEC shall specify) with
respect to the Common Stock of the Company under Section 12(g) of the Exchange
Act;

18



--------------------------------------------------------------------------------



 



          (b) make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act, even if the Company
subsequently ceases to be subject to the reporting requirements of the Exchange
Act;
          (c) file with the SEC in a timely manner all reports and documents
required of the Company under the Securities Act and the Exchange Act;
          (d) furnish to any Holder promptly upon request (i) a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144 (and any similar or successor rules) and of the Securities Act and the
Exchange Act, (ii) a copy of the most recent annual or quarterly report of the
Company and (iii) such other reports and documents of the Company and other
information in the possession of or reasonably obtainable by the Company as such
Holder may reasonably request in availing itself of any rule or regulation of
the SEC allowing such Holder to sell any such securities without registration;
and
          (e) take such further action as any Holder of Registrable Securities
may from time to time reasonably request to enable such Holder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by (i) Rule 144 under the Securities Act,
as such rule may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC.
     The Company represents and warrants that such registration statement or any
information, document or report filed with the SEC in connection therewith or
any information so made public shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements contained therein not misleading. The
Company agrees to indemnify and hold harmless (or to the extent the same is not
enforceable, make contribution to) the Holders, their partners, officers,
directors, employees and agents, each broker, dealer or underwriter (within the
meaning of the Securities Act) acting for any Holder in connection with any
offering or sale by such Holder of Registrable Securities or any Person
controlling (within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act) such Holder and any such broker, dealer or
underwriter from and against any and all losses, claims, damages, liabilities or
expenses (or actions in respect thereof) arising out of or resulting from any
breach of the foregoing representation or warranty, all on terms and conditions
comparable to those set forth in Section 5.
                         SECTION 7. Limitation on Registration Rights of Others.
     The Company represents and warrants that it has not granted to any Person
the right to request or require the Company to register any securities issued by
the Company. The Company covenants and agrees that after the date hereof, so
long as any Holder holds any Securities, the Company will not, directly or
indirectly, grant to any Person or agree to or otherwise become obligated in
respect of (a) any registration rights of securities of the Company upon the
demand of any Person (including any shelf registration) without the prior
written consent of the Required Holders; or (b) rights of registration in the
nature or substantially in the nature of those set forth in Section 2 unless
such rights are expressly subject and subordinated to the rights of registration
of the Holders pursuant to Section 2 hereof on terms reasonably satisfactory to
the Required Holders.

19



--------------------------------------------------------------------------------



 



                         SECTION 8. Mergers, etc.
     In addition to any other restrictions on mergers, consolidations and
reorganizations contained in the certificate of incorporation, bylaws or
agreements of the Company, the Company covenants and agrees that it shall not,
directly or indirectly, enter into any merger, consolidation or reorganization
in which the Company shall not be the surviving corporation and in which the
Holders shall not have had the right to receive cash for all their Registrable
Securities, unless the surviving corporation shall, prior to such merger,
consolidation or reorganization, agree in a writing satisfactory in form, scope
and substance to the Required Holders to assume the obligations of the Company
under this Agreement, and for such purpose references hereunder to “Registrable
Securities” shall be deemed to include the securities which such Holders would
be entitled to receive in exchange for Registrable Securities pursuant to any
such merger, consolidation or reorganization.
     If, and as often as, there are any changes in the Securities by way of
stock split, stock dividend, combination or classification, or through merger,
consolidation, reorganization or recapitalization, or by any other means,
appropriate adjustments shall be made in the provisions hereof as may be
required, so that the rights and privileges granted hereby shall continue with
respect to the Securities as so changed.
                         SECTION 9. Notices, etc.
     All notices, consents, approvals, agreements and other communications
provided hereunder shall be in writing or by telex or telecopy and shall be
sufficiently given to the Initial Holders, the Holders or the Company if
addressed or delivered to them:

     
If to the Initial Holders:
  To the address listed underneath such Initial Holder’s name in the signature
pages hereof.
 
   
with copies to:
  Akin Gump Strauss Hauer & Feld LLP
1111 Louisiana Street, 44th Floor
Houston, TX 77002
Attention: James L. Rice III, Esq.
Telecopier No.: (713) 236-0822
 
   
If to any other Holder:
  At its last known address appearing on the books of the Company maintained for
such purpose.
 
   
If to the Company:
  Horizon Offshore, Inc.
2500 CityWest Boulevard, Suite 2200
Houston, Texas 77042
Attention: Executive Vice President and Chief Financial Officer
Telecopier No.: (713) 361-2677

20



--------------------------------------------------------------------------------



 



     
with copies to: 
  Jones, Walker, Waechter, Poitevent, Carrere & Denegre, L.L.P.
 
  201 St. Charles Avenue, Suite 5100
New Orleans, Louisiana 70170
Attention: William B. Masters, Esq.
Telecopier No.: (504) 582-8012

or at such other address as any party may designate to any other party by
written notice. All such notices and communications shall be deemed to have been
duly given: (i) at the time delivered by hand, if personally delivered,
(ii) when received, if deposited in the mail, postage prepaid, (iii) when
transmission is verified, if telecopied, and (iv) on the next Business Day, if
timely delivered to an air courier guaranteeing overnight delivery.
                         SECTION 10. Entire Agreement.
     The parties hereto agree that this Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings between them as to such
subject matter; and there are no restrictions, agreements, arrangements, oral or
written, between any or all of the parties relating to the subject matter hereof
which are not fully expressed or referred to herein or therein.
                         SECTION 11. Amendments; Waivers and Further Agreements.
     This Agreement may not be amended nor shall any waiver, change,
modification, consent or discharge be effected except by an instrument in
writing executed by or on behalf of the party or parties against whom
enforcement of any amendment, waiver, change, modification, consent or discharge
is sought; provided, however, that any waiver sought from the Holders of any
provision of this Agreement which affects the Holders generally, and any action
required to be taken by the Holders as a group pursuant to this Agreement, shall
be given or taken by the Required Holders, and any such waiver or action so
given or taken shall be binding on all Holders. No failure or delay by any party
in exercising any right or remedy hereunder shall operate as a waiver thereof,
and a waiver of a particular right or remedy on one occasion shall not be deemed
a waiver of any other right or remedy or a waiver of the same right or remedy on
any subsequent occasion.
     Any waiver of any terms or conditions of this Agreement shall not operate
as a waiver of any other breach of such terms or conditions or any other term or
condition, nor shall any failure to enforce any provision hereof operate as a
waiver of such provision or of any other provision hereof; provided, however,
that no such written waiver, unless it by its own terms explicitly provides to
the contrary, shall be construed to effect a continuing waiver of the provision
being waived and no such waiver in any instance shall constitute a waiver in any
other instance or for any other purpose or impair the right of the party against
whom such waiver is claimed in all other instances or for all other purposes to
require full compliance with such provision. Each of the parties hereto agrees
to execute all such further instruments and documents and to take all such
further action as the other parties may reasonably require in order to
effectuate the terms and purposes of this Agreement.

21



--------------------------------------------------------------------------------



 



                         SECTION 12. Assignment; Successors and Assigns.
     This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, legal representatives,
successors and permitted assigns, including, without limitation, any Holders
from time to time of the Registrable Securities. Anything in this Agreement to
the contrary notwithstanding, the term “Holders” as used in this Agreement shall
be deemed to include the registered Holders from time to time of the Series B
Preferred Shares.
                         SECTION 13. Severability.
     If any provision of this Agreement shall be held or deemed to be, or shall
in fact be, invalid, inoperative or unenforceable as applied to any particular
case in any jurisdiction or jurisdictions, or in all jurisdictions or in all
cases, because any provision conflicts with any constitution, statute, rule or
public policy, or for any other reason, such circumstance shall not have the
effect of rendering the provision or provisions in question invalid, inoperative
or unenforceable in any other jurisdiction or in any other case or circumstance
or of rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable to the extent that such other provisions are not
themselves actually in conflict with such constitution, statute, rule or public
policy, but this Agreement shall be reformed and construed in any such
jurisdiction or case as if such invalid, inoperative or unenforceable provision
had never been contained herein and such provision reformed so that it would be
valid, operative and enforceable to the maximum extent permitted in such
jurisdiction or in such case.
                         SECTION 14. Counterparts.
     This Agreement may be executed in two or more counterparts (each of which
need not be executed by each of the parties), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument, and in pleading or proving any provision of this Agreement, it shall
not be necessary to produce more than one such counterpart.
                         SECTION 15. Gender; Usage.
     Whenever used herein the singular number shall include the plural, the
plural shall include the singular, and the use of any gender shall include all
genders. The words “hereof,” “herein” and “hereunder,” and words of similar
import, when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.
                         SECTION 16. Governing Law.
     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK OTHER THAN THE CONFLICTS OF
LAWS PRINCIPLES THEREOF.
                         SECTION 17. Survival.
     The indemnification and contribution provisions of Section 5 shall survive,
notwithstanding the fact that any Shares shall cease to be Registrable
Securities.

22



--------------------------------------------------------------------------------



 



                         SECTION 18. Expenses.
     Supplementing the provisions of Section 5, the Company shall be obligated
to pay to the Holders, on demand, all costs and expenses (including, without
limitation, court costs and attorneys’ fees and expenses and interest to the
extent permitted by applicable law on overdue amounts) paid or incurred in
collecting any sums due from, or enforcing any other obligations of, the
Company.
                         SECTION 19. Specific Performance.
     The Company recognizes that the rights of the Holders under this Agreement
are unique and, accordingly, the Holders shall, in addition to such other
remedies as may be available to any of them at law or in equity, have the right
to enforce their rights hereunder by actions for injunctive relief and specific
performance to the extent permitted by law. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Agreement and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate. This Agreement is not intended to limit or abridge any rights of the
Holders which may exist apart from this Agreement.

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

              HORIZON OFFSHORE, INC.
 
       
 
  By:    
 
       
 
            Name:
     Title:
 
            INITIAL HOLDERS:
 
            ELLIOTT ASSOCIATES, L.P.
 
       
 
  By:   Elliott Capital Advisors, L.P., as General Partner
 
       
 
  By:   Braxton Associates, Inc., as General Partner
 
       
 
  By:    
 
       
 
            Name:
      Title:

         
 
  Address:   712 Fifth Avenue
36th Floor
New York, New York 10019

              ELLIOTT INTERNATIONAL, L.P.
 
       
 
  By:   Elliott International Capital Advisors Inc., as Attorney-in-Fact
 
       
 
  By:    
 
       
 
            Name:
      Title:

         
 
  Address:   712 Fifth Avenue
36th Floor
New York, New York 10019

24



--------------------------------------------------------------------------------



 



              FALCON MEZZANINE PARTNERS, LP
 
       
 
  By:   Falcon Mezzanine Investments, LLC, its
General Partner
 
       
 
  By:    
 
       
 
            Name:
      Title:

         
 
  Address:

Telecopier No.:   60 Kendrick Street
Needham, Massachusetts 02494
(781) 247-7299

25



--------------------------------------------------------------------------------



 



              D. E. SHAW LAMINAR PORTFOLIOS, L.L.C.
 
       
 
  By:    
 
       
 
           Name:
     Title:

         
 
  Address:   120 West 45th St.
New York, New York 10036

26



--------------------------------------------------------------------------------



 



                     Name: Kevin G. Douglas,
      in his individual capacity

         
 
  Address:   1101 5th Ave., Suite 360
San Rafael, CA 94901

27



--------------------------------------------------------------------------------



 



               
 
  Name:   Michelle M. Douglas,
 
           in her individual capacity
 
       
 
  Address:   1101 5th Ave., Suite 360
 
      San Rafael, CA 94901

28



--------------------------------------------------------------------------------



 



               
 
  Name:   Lloyd I. Miller,
 
            in his individual capacity
 
       
 
  Address:   4550 Gordon Drive
 
      Naples, FL 34102

29



--------------------------------------------------------------------------------



 



              SACC PARTNERS, LP
 
       
 
  By:    
 
     
 
           Name: Tom Kelleher
     Title: General Partner
 
       
 
  Address:   11150 Santa Monica Blvd., Suite 750
 
      Los Angeles, CA 90025

30



--------------------------------------------------------------------------------



 



              KEVIN G. DOUGLAS AND MICHELLE M. DOUGLAS, JTWROS
 
       
 
  By:    
 
     
 
            Name: Kevin Douglas
      in his capacity as joint tenant with right of survivorship
 
       
 
  By:    
 
     
 
            Name: Michelle Douglas
     in her capacity as joint tenant with right of survivorship
 
       
 
  Address:   1101 5th Ave., Suite 360
 
      San Rafael, CA 94901

31



--------------------------------------------------------------------------------



 



              DOUGLAS FAMILY TRUST
 
       
 
  By:    
 
     
 
           Name: James E. Douglas Jr.
     Title: Trustee
 
       
 
  By:    
 
     
 
           Name: Jean A. Douglas
     Title: Trustee
 
       
 
  Address:   1101 5th Ave., Suite 360
 
      San Rafael, CA 94901

32



--------------------------------------------------------------------------------



 



              JAMES DOUGLAS AND JEAN DOUGLAS IRREVOCABLE
DESCENDANT’S TRUST
 
       
 
  By:    
 
     
 
            Name: Kevin Douglas
     Title: Trustee
 
       
 
  By:    
 
     
 
            Name: Michelle Douglas
      Title: Trustee
 
       
 
  Address:   1101 5th Ave., Suite 360
 
      San Rafael, CA 94901

33



--------------------------------------------------------------------------------



 



              B. RILEY & CO. RETIREMENT TRUST
 
       
 
  By:    
 
     
 
            Name: Bryant Riley
      Title: Trustee
 
       
 
  Address:   11150 Santa Monica Blvd., Suite 750
 
      Los Angeles, CA 90025

34



--------------------------------------------------------------------------------



 



              B. RILEY & CO., INC.
 
       
 
  By:    
 
       
 
            Name: Bryant Riley
      Title: Chairman
 
       
 
  Address:   11150 Santa Monica Blvd., Suite 750
 
      Los Angeles, CA 90025

35



--------------------------------------------------------------------------------



 



              L. MILLER III GST dtd 12/31/91
 
       
 
  By:    
 
       
 
            Name: Lloyd I. Miller
     Title: Trustee
 
       
 
  Address:   4550 Gordon Drive
 
      Naples, FL 34102

36



--------------------------------------------------------------------------------



 



              MILFAM, LLC
 
       
 
  By:    
 
       
 
            Name: Lloyd I. Miller
      Title: General Partner
 
       
 
  Address:   4550 Gordon Drive
 
      Naples, FL 34102

37



--------------------------------------------------------------------------------



 



              CATHERINE C. MILLER IRREV TR DTD 3/26/91
 
       
 
  By:    
 
       
 
           Name: Lloyd I. Miller
      Title: Trustee
 
       
 
  Address:   4550 Gordon Drive
 
      Naples, FL 34102

38



--------------------------------------------------------------------------------



 



              ALEXANDRA B. MILLER
 
       
 
  By:    
 
       
 
            Name: Lloyd I. Miller
     Title: Custodian FL/UTMA
 
       
 
  Address:   4550 Gordon Drive
 
      Naples, FL 34102

39



--------------------------------------------------------------------------------



 



              LLOYD I. MILLER
 
       
 
  By:    
 
       
 
            Name: Lloyd I. Miller
      in his individual capacity
 
       
 
  Address:   4550 Gordon Drive
 
      Naples, FL 34102

40



--------------------------------------------------------------------------------



 



              LLOYD I. MILLER TRUST A-4
 
            By: PNC Bank
 
       
 
  By:    
 
       
 
            Name: Alan Goldman
      Title: Trustee
 
       
 
  Address:   4550 Gordon Drive
 
      Naples, FL 34102

41



--------------------------------------------------------------------------------



 



              MILGRAT II — STAR
 
       
 
  By:    
 
       
 
            Name:
      Title:
 
       
 
  Address:   4550 Gordon Drive
 
      Naples, FL 34102

42



--------------------------------------------------------------------------------



 



              MARLI B. MILLER
 
       
 
  By:    
 
       
 
            Name:
      Title:
 
       
 
  Address:   4550 Gordon Drive
 
      Naples, FL 34102

43



--------------------------------------------------------------------------------



 



              MILFAM I, L.P.
 
       
 
  By:    
 
       
 
            Name: Lloyd I. Miller
      Title: Limited Partner
 
       
 
  Address:   4550 Gordon Drive
 
      Naples, FL 34102

44



--------------------------------------------------------------------------------



 



              MILFAM II, L.P.
 
       
 
  By:    
 
       
 
            Name: Lloyd I. Miller
      Title: Limited Partner
 
       
 
  Address:   4550 Gordon Drive
 
      Naples, FL 34102

45



--------------------------------------------------------------------------------



 



              HIGHLAND CRUSADER OFFSHORE PARTNERS
 
       
 
  By:    
 
       
 
           Name:Kurt Plummer
      Title: General Partner
 
       
 
  Address:   13455 Noel Road, Suite 1300
Dallas, TX 75240

46



--------------------------------------------------------------------------------



 



              HEDGEHOG CAPITAL
 
       
 
  By:    
 
       
 
            Name:
      Title:
 
       
 
  Address:   1117 East Putnam Avenue, Suite 320 Riverside, CT 06878

47



--------------------------------------------------------------------------------



 



              THE CONUS FUND, L.P.
 
       
 
  By:    
 
       
 
            Name:
     Title:
 
       
 
  Address:   1 Rockefeller Plaza, 18th Floor
New York, New York 10020

48



--------------------------------------------------------------------------------



 



              THE CONUS FUND (QP), L.P.
 
       
 
  By:    
 
       
 
            Name:
      Title:
 
       
 
  Address:   1 Rockefeller Plaza, 18th Floor
New York, New York 10020

49



--------------------------------------------------------------------------------



 



              EAST HUDSON INC. (BVI)
 
       
 
  By:    
 
       
 
            Name:
      Title:
 
       
 
  Address:   1 Rockefeller Plaza, 18th Floor
New York, New York 10020

50



--------------------------------------------------------------------------------



 



              THE CONUS FUND OFFSHORE LIMITED
 
       
 
  By:    
 
       
 
            Name:
      Title:
 
       
 
  Address:   1 Rockefeller Plaza, 18th Floor
New York, New York 10020

51



--------------------------------------------------------------------------------



 



              RICHARD RILEY
 
       
 
  By:    
 
       
 
            Name:
      Title:
 
       
 
  Address:   133 Shoreclifff Road,
Corona del Mar, CA 92625

52



--------------------------------------------------------------------------------



 



              LANGLEY PARTNERS, L.P.
 
       
 
  By:   Langley Capital, LLC, as General Partner
 
       
 
  By:    
 
       
 
           Name:
 
           Title:
 
       
 
  Address:   535 Madison Avenue, 7th Floor
New York, NY 10022

53



--------------------------------------------------------------------------------



 



              BRYANT AND CARLEEN RILEY
 
       
 
  By:    
 
       
 
      Name: Bryant Riley
in his capacity as joint tenant with right of survivorship
 
       
 
  By:    
 
       
 
      Name: Carleen Riley
in her capacity as joint tenant with right of survivorship
 
       
 
  Address:   12710 Marlboro Street
Brentwood, CA 90049

54



--------------------------------------------------------------------------------



 



              MANCHESTER SECURITIES CORP.
 
       
 
  By:    
 
       
 
           Name:
 
            Title:
 
       
 
  Address:   712 Fifth Avenue
36th Floor
New York, NY 10019

55



--------------------------------------------------------------------------------



 



              RIMROCK HIGH INCOME PLUS (MASTER) FUND
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
       
 
  Address:    

56